Citation Nr: 0121744	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  01-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected healed chip fracture of the right tibia, 
with traumatic arthritis of the right knee, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 RO rating decision.  In 
that decision, the RO, based on right knee surgery, assigned 
a temporary total convalescent rating (38 C.F.R. § 4.30) for 
the veteran's service-connected healed chip fracture of the 
right tibia, with traumatic arthritis of the right knee, 
effective February 23, 2000 to May 31, 2000; the RO increased 
the rating for the condition from 20 percent to 30 percent, 
effective June 1, 2000.  The veteran appeals for an increase 
in the 30 percent rating for the disability.  In June 2001, a 
Board videoconference hearing was conducted. 


FINDINGS OF FACT

The veteran's service-connected healed chip fracture of the 
right tibia, with traumatic arthritis of the right knee, is 
currently manifested by a limited range of knee motion 
(extension to 20 degrees and flexion to 110 degrees) and no 
knee instability; the level of disability does not exceed 
that for impairment of the tibia involving malunion with 
marked knee disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected healed chip fracture of the right tibia, 
with traumatic arthritis of the right knee, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1953 to September 1956.  A review of his service medical 
records reveals that he was seen in July 1955 for right knee 
symptoms after he slipped and fell, and the initial 
impression was a chip fracure of the right tibia.  Other 
diagnoses in service included internal derangement of the 
right knee due to torn lateral meniscus, and chondromalacia 
patella.  Conservative treatment was received in service, and 
the veteran's discharge examination in July 1956 noted that 
his lower extremities were normal.  

In December 1956, the RO issued a rating decision that 
granted service connection and a noncompensable rating for 
residuals of chip fracture of the right tibia.  A December 
1997 RO rating decision granted an increased disability 
rating of 10 percent for the condition which was 
recharacterized as a healed chip fracture of the right tibia 
with traumatic changes of the right knee.  A March 1999 Board 
decision increased the rating for the condition to 20 
percent.

In April 2000, the veteran filed his present claim for an 
increased rating.

In support of his claim, the RO requested and received recent 
medical treatment records and letters from the veteran's 
private physician, G. Ballantyne, M.D.  These show treatment 
for various conditions, including the right knee disorder.  
As to the right knee, the records indicate that the veteran 
underwent arthroscopic surgery on his right knee in February 
2000, consisting of a partial medial-lateral meniscectomy and 
chondroplasty.  In a letter, dated in March 2000, Dr. 
Ballantyne stated that he found some significant arthritis of 
the medial compartment with chondromalacia at the time of the 
veteran's surgery.  He also noted that the veteran had tears 
of his medial and lateral meniscus and rheumatoid arthritis 
with significant synovitis in the knee.  A follow-up 
treatment report in March 2000 notes that the veteran's 
surgical incisions looked good and there were no signs of 
infection.  A statement dated in May 2000 notes the veteran 
had right knee discomfort, especially when climbing stairs, 
and much of his problem was due to arthritis in the knee; he 
was to continue in a program to strengthen the knee.  

In August 2000, a VA compensation examination was conducted.  
The doctor noted the history of the right knee disorder, 
including the recent surgery.  Physical examination revealed 
three approximately 1-cm arthroscopic scars around the right 
knee that were linear with no disfigurement, keloid 
formation, or underlying tissue loss.  There were no abnormal 
signs of weight-bearing on the feet, and the veteran walked 
without any devices.  He had normal gait and posture.  The 
right knee revealed some swelling, but no significant 
tenderness to palpation.  Right knee flexion was decreased to 
110 degrees secondary to pain and stiffness; extension was 
limited to 20 degrees, again due to pain and stiffness.  
There were negative anterior drawer and McMurray's signs.  X-
rays were provided, and the doctor noted that the veteran had 
a 1.5-cm x 1.5-cm bone chip on the lateral aspect of the 
right knee which was nontender and causing no problem.  The 
examination report concluded with a diagnosis of a healed 
chip fracture of the right tibia currently causing no 
problems, and decreased range of motion of the right knee 
status post arthroscopic surgery.  The doctor noted there was 
no evidence of significant degenerative joint disease on X-
ray.

In an October 2000 decision, the RO, based on right knee 
surgery, assigned a temporary total convalescent rating 
(38 C.F.R. § 4.30) for the service-connected healed chip 
fracture of the right tibia, with traumatic arthritis of the 
right knee, effective February 23, 2000 to May 31, 2000; the 
RO increased the rating for the condition from 20 percent to 
30 percent, effective June 1, 2000.  The veteran appealed for 
an increase in the 30 percent rating for the disability.

In a statement dated in December 2000, Dr. Ballantyne 
reviewed the recent treatment for the veteran's right knee 
condition.  It was noted there was significant arthritis of 
the knee, and the veteran complained of pain.  The doctor 
commented that a total knee arthroplasty eventually would be 
required.  It also was noted that the veteran could not 
perform any type of standing work, but could perform 
sedentary work.  Conservative treatment, including 
injections, continued for the right knee disorder.

At a June 2001 Board videoconference hearing, the veteran 
testified that he has constant pain and swelling in his right 
knee.  He also stated that his right knee occasionally gave 
out, but that he had never actually fallen as a result of it.  
He noted that he was retired and that his his right knee 
disorder limited his activities.

II. Analysis

The veteran claims that a disability rating higher than 30 
percent is warranted for his service-connected healed chip 
fracture of the right tibia, with traumatic arthritis of the 
right knee.  He has recently been provided with a VA 
examination to determine the severity of this condition, and 
pertinent medical treatment records have been obtained.  
There is no further VA duty to assist in the development of 
facts relating to this claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001) (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)).  

When rating the veteran's service-connected disability, the 
entire medical history must be considered. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has assigned the veteran's service-connected healed 
chip fracture of the right tibia, with traumatic arthritis of 
the right knee, a 30 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Pursuant to 
Diagnostic Code 5262, used in rating impairment of the tibia 
and fibula, a 30 percent disability rating is warranted when 
there is malunion with marked knee or ankle disability.  A 40 
percent rating is assigned when there is nonunion with loose 
motion, requiring a brace.   

The Board notes that the veteran's service-connected 
condition includes traumatic arthritis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is at 
least some limitation of motion, but which would not be rated 
compensable under a limitation-of-motion code, a 10 percent 
rating may be assigned for each major joint or group of minor 
joints affected by arthritis.  Further, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

In recent precedent opinions, the VA General Counsel has held 
that separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of a knee (Codes 5003- 
5010) and for instability of a knee (Code 5257).  VAOPGCPREC 
9-98 and 23-97

After a thorough review of the evidence of record, the Board 
concludes that the 30 percent disability rating assigned to 
the veteran's service-connected healed chip fracture of the 
right tibia, with traumatic arthritis of the right knee, is 
appropriate and that a higher disability evaluation is not 
warranted.  

The medical evidence of record shows that in February 2000 
the veteran had right knee surgery, for which he was given a 
temporary total convalescent rating, and thereafter he has 
had periodic conservative treatment for the condition.  The 
most detailed findings for rating purposes are provided by 
the August 2000 VA examination.  At that examination, the 
veteran's right knee exhibited flexion to 110 degrees and 
extension to 20 degrees, with such restriction due to pain 
and stiffness.  It was noted that he walked with a normal 
gait and posture and that he walked without any devices.  The 
report also noted that no abnormal signs of weight-bearing on 
his feet were found.  Anterior drawer and McMurray testing 
was negative; no instability was reported.  

The right knee flexion of 110 degrees, reported on VA 
examination, would be rated 0 percent under Code 5260.  The 
limitation of right knee extension to 20 degrees would be 
rated 30 percent under Code 5261.  The examination report 
indicates such restriction was due to pain and stiffness.  
However, there is no evidence of additional limitation of 
motion due to pain to the extent required for a rating higher 
than 30 percent under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The VA examination noted no signs of right knee instability, 
nor does the other recent medical evidence show instability.  
As even slight recurrent subluxation or lateral instability 
of the right knee is not shown, a compensable rating under 
Code 5257 is not warranted.  38 C.F.R. § 4.31.  As a 
compensable rating under Code 5257 is not warranted, dual 
ratings for instability and for arthritis with limitation of 
motion is not indicated under the cited VA General Counsel's 
opinions.

As noted, the RO assigned the current 30 percent rating under 
Code 5262 for impairment of the tibia and fibula.  The chip 
fracture of the right tibia is healed, and as pointed out on 
the VA examination such old fracure is not a current problem.  
Even assuming that there is malunion of the right tibia from 
the old fracture, with related marked knee impairment, such 
is to be rated 30 percent under Code 5262.  The veteran does 
not have nonunion of the tibia with loose motion, requiring a 
brace, and thus a higher rating of 40 percent is not 
warranted under Code 5262.

The recent right knee surgery included partial 
meniscectomies.  Even assuming such cartilage problem is part 
of the service-connected disability, the related impairment 
would not support a rating greater than the 30 percent rating 
which the RO has assigned.  See criteria for rating knee 
cartilage conditions, 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(maximum rating 20 percent) and Diagnostic Code 5259 (maximum 
rating 10 percent).  

The Board notes that a separate rating may be assigned for 
scars if they are compensable.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  A 10 percent rating may be assigned for a 
scar if it is poorly nourished with repeated ulceration (38 
C.F.R.§ 4.118, Diagnostic Code 7803) or tender and painful on 
objective demonstration (38 C.F.R. § 4.118, Diagnostic Code 
7804).  The VA examination and other medical records show 
that the scars from the recent right knee surgery have healed 
and are asymptomatic.  Thus there is no basis for a separate 
compensable rating for knee scars.

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for the 
service-connected healed chip fracture of the right tibia, 
with traumatic changes of the right knee.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating higher than 30 percent for a service-connected 
healed chip fracture of the right tibia, with traumatic 
changes of the right knee, is denied.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

